Exhibit 10.2

 

AMENDMENT NO. 1 TO

STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Agreement”) is made as
of February 9, 2005, by and among (i) Syniverse Holdings, Inc., a Delaware
corporation (the “Company”), (ii) Syniverse Holdings, LLC, a Delaware limited
liability company (“Holdings LLC”), and (iii) GTCR Fund VII, L.P., a Delaware
limited partnership (“GTCR VII”), GTCR Fund VII/A, L.P., a Delaware limited
partnership (“GTCR VII/A”), GTCR Capital Partners, L.P., a Delaware limited
partnership (“GTCR Capital”), GTCR Co-Invest, L.P., a Delaware limited
partnership (“Co-Invest”) and any other investment fund managed by GTCR Golder
Rauner, L.L.C. or any of its affiliates or successors that at any time acquires
securities of the Company and executes a counterpart of the Stock Purchase
Agreement (as defined below) or otherwise agrees to be bound by the Stock
Purchase Agreement (as defined below) (each, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, Holdings LLC and the Company are parties to a Stock Purchase Agreement,
dated as of February 14, 2002 (the “Stock Purchase Agreement”), which set forth
the terms pursuant to which Holdings would purchase Common Stock, par value
$.001 per share, of the Company (“Common Stock”) and Class A Cumulative
Redeemable Preferred Stock, par value $.01 per share, of the Company (the “Class
A Preferred Stock”);

 

WHEREAS, the Company expects to offer its Common Stock for sale to the public in
an initial public offering pursuant to a Registration Statement on Form S-1
filed with the Securities and Exchange Commission (the “Initial Public
Offering”);

 

WHEREAS, Holdings LLC will be dissolved in connection with the Initial Public
Offering and the members of Holdings LLC will become direct stockholders of the
Company; and

 

WHEREAS, the Company, Holdings LLC and the Purchasers desire to amend the Stock
Purchase Agreement as set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

 

1. Defined Terms. All capitalized terms which are not defined herein shall have
the same meanings as set forth in the Stock Purchase Agreement. Except as
specifically set forth herein, the Stock Purchase Agreement shall remain in full
force and effect and its provisions shall be binding on the parties hereto.

 

-1-



--------------------------------------------------------------------------------

2. Termination of Certain Provisions of the Stock Purchase Agreement. Upon the
consummation of the Initial Public Offering, each of the following provisions of
the Stock Purchase Agreement shall terminate and shall have no further force or
effect:

 

  (a) Section 1B(ii) (Subsequent Closings);

 

  (b) Section 3C (Restrictions);

 

  (c) Section 3D (Amendment of Other Agreements); and

 

  (d) Section 3E (Unrelated Business Taxable Income).

 

3. Amendment to the first sentence of Section 3A. The first sentence of Section
3A (Financial Statements and Other Information) shall be deleted in its entirety
and replaced with the following sentence: “The Company shall deliver the
following to each Purchaser (so long as such Purchaser holds at least 10% of
such Purchaser’s holdings of the Company’s Common Stock immediately after the
consummation of the Company’s Initial Public Offering); provided that in the
event any Purchaser provides written notice to the Company of its election not
to receive the following statements, reports, documents or other information,
the Company shall not deliver such statements, reports, documents or other
information to any Purchaser for such period of time as such Purchaser has
indicated in its written notice.”

 

4. Amendment to the first sentence of Section 3B. The first sentence of Section
3B (Inspection of Property) shall be deleted in its entirety and replaced with
the following sentence: “The Company shall permit any representatives designated
by any Purchaser (so long as each Purchaser holds any Stock), upon reasonable
notice and during normal business hours and such other times as any such holder
may reasonably request, to (i) visit and inspect any of the properties of the
Company and its Subsidiaries, (ii) examine the corporate and financial records
of the Company and its Subsidiaries and make copies thereof or extracts thereof
and (iii) discuss the affairs, finances and accounts of any such corporations
with the directors, officers, key employees and independent accountants of the
Company and its Subsidiaries; provided that the Company shall have the right to
have its chief financial officer present at any meetings with the Company’s
independent accountants. The right of the Purchasers under this Section 3B shall
(i) terminate at such time that the Purchasers fail to hold at least 10% of the
Purchasers’ holdings of the Company’s Common Stock immediately after the
consummation of the Company’s Initial Public Offering and (ii) be suspended with
respect to any Purchaser for such period of time as may be designated from time
to time by written notice by such Purchaser to the Company.”

 

5. New Section 3G of the Stock Purchase Agreement. A new Section 3G of the Stock
Purchase Agreement is hereby inserted as follows:

 

“3G. Board Committees. Upon the consummation of an Initial Public Offering, the
Company shall have a three member Compensation Committee of the Board and a
three member Nominating and Corporate Governance Committee of the Board. The
membership of these committees shall include one representative designated by
the Purchasers and each committee’s membership shall not be increased without
the consent of the Purchasers. This Section 3G shall terminate upon the earlier
of (i) the Purchasers failing to hold at least 37.5% of the Purchasers’ holdings
of the Company’s Common Stock immediately after the

 

-2-



--------------------------------------------------------------------------------

consummation of the Company’s Initial Public Offering and (ii) such time as the
Purchasers’ designees would be prohibited from serving on such committees under
applicable law or under the rules of the New York Stock Exchange.”

 

6. New Section 3H of the Stock Purchase Agreement. A new Section 3H of the Stock
Purchase Agreement is hereby inserted as follows:

 

“3H. Equity Issuances. After the consummation of an Initial Public Offering, the
Company shall not issue or grant any stock-based compensation to G. Edward
Evans, Raymond L. Lawless, Michael J. O’Brien, Paul A. Wilcock, Wayne G. Nelson,
Gilbert L. Mosher, Robert F. Garcia, Jr., Charles A. Drexler, Linda Hermansen,
Eugen Bergen Henegouwen, Paul Corrao and F. Terry Kremian without the prior
written consent of the Purchasers. The right of the Purchasers under this
Section 3H shall terminate upon the Purchasers failing to hold at least 50% of
the Purchasers’ holdings of the Company’s Common Stock immediately after the
closing of the Company’s Initial Public Offering.”

 

7. Amendments to Section 6 of the Stock Purchase Agreement. A new definition is
hereby inserted in Section 6 (Definitions) of the Stock Purchase Agreement as
follows:

 

“Initial Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of 1933, as amended, of the common stock of
the Company approved by the Board.”

 

8. Amendment to Section 7D of the Stock Purchase Agreement. Section 7D of the
Stock Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“Except as otherwise expressly provided herein, the provisions of this Agreement
may be amended and the Company may take any action herein prohibited or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the holders of at least 50% of the Purchasers’
holdings of the Company’s Common Stock immediately after the closing of the
Initial Public Offering. The right of the Purchasers under this Section 7D shall
terminate upon the Purchasers failing to hold at least 37.5% of the Purchasers’
holdings of the Company’s Common Stock immediately after the consummation of the
Company’s Initial Public Offering. No other course of dealing between the
Company and the holder of any Stock or any delay in exercising any rights
hereunder or under the Certificate of Incorporation shall operate as a waiver of
any rights of any such holders. For purposes of this Agreement, shares of Stock
held by the Company or any Subsidiaries shall not be deemed to be outstanding.”

 

-3-



--------------------------------------------------------------------------------

9. Amendment to Section 7M of the Stock Purchase Agreement. Section 7M (Notices)
of the Stock Purchase Agreement is hereby amended and restated in its entirety
as follows:

 

If to the Company:

 

Syniverse Holdings, Inc.

c/o Syniverse Technologies, Inc.

One Tampa City Center

Suite 700

Tampa, FL 33602

Attn:    General Counsel

 

with copies to:

 

McAfee & Taft, P.C.

Two Leadership Square, Tenth Floor

211 N. Robinson

Oklahoma City, Oklahoma 73102-7103

Attn:    David J. Ketelsleger, Esq.

 

If to the Purchasers:

 

c/o GTCR Golder Rauner,

L.L.C. 6100 Sears Tower

Chicago, IL 60606-6402

Attention:    Collin E. Roche

 

with copies to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention:    Stephen L. Ritchie, P.C.

 

10. Effectuation. The amendments to the Stock Purchase Agreement contemplated by
this Agreement shall be deemed effective upon the consummation of the Company’s
Initial Public Offering without any further action required by the parties.

 

11. Governing Law. The corporate law of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware

 

-4-



--------------------------------------------------------------------------------

or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

12. Amendment. No provisions of this Agreement may be amended, except as
permitted pursuant to Section 7D of the Stock Purchase Agreement, as amended by
this Agreement.

 

13. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by means of telecopied signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

 

* * * * *

 

-5-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

SYNIVERSE HOLDINGS, INC.

By:   /s/    G. EDWARD EVANS        

Name:

  G. Edward Evans

Its:

  Chief Executive Officer

SYNIVERSE HOLDINGS, LLC

By:   /s/    G. EDWARD EVANS        

Name:

  G. Edward Evans

Its:

  Chief Executive Officer GTCR FUND VII, L.P. By:  

GTCR Partners VII, L.P.

Its:

 

General Partner

By:  

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal GTCR FUND VII/A, L.P. By:  

GTCR Partners VII, L.P.

Its:

 

General Partner

By:  

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

 

[Signature Page to Amendment No. 1 to Stock Purchase Agreement]

 

-6-



--------------------------------------------------------------------------------

 

GTCR CAPITAL PARTNERS, L.P.

By:  

GTCR Mezzanine Partners, L.P.

Its:

 

General Partner

By:  

GTCR Partners VI, L.P.

Its:

 

General Partner

By:  

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal GTCR CO-INVEST, L.P. By:  

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:   /s/    PHILIP A. CANFIELD        

Name:

  Philip A. Canfield

Its:

  Principal

 

[Signature Page to Amendment No. 1 to Stock Purchase Agreement]

 

-7-